        Case 1:18-cv-02915-MHC Document 38 Filed 10/12/18 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

MATTRESS SAFE, INC.,
      Plaintiff,                              Civil Action File No.:
v.                                            1:18-CV-02915-MHC
J. T. EATON & CO., INC.,
                                              JURY TRIAL DEMANDED
      Defendant.


                       ANSWER TO COUNTERCLAIMS

      Plaintiff and Counter-Defendant Mattress Safe, Inc. (“Mattress Safe”) files

its Answer and Affirmative Defenses to the J. T. Eaton & Co., Inc.’s (“Eaton”),

Counterclaims, as follows:

      1.     Mattress Safe denies that Eaton has properly alleged any claim upon

which relief can be granted.

      2.     Mattress Safe is without sufficient information to admit or deny the

allegations in paragraph 2, and on that basis denies the same.

      3.     Mattress Safe admits the allegations in paragraph 3.

      4.     Mattress Safe denies that Eaton has stated a claim upon which relief

can be granted. To the extent that Eaton has stated such a claim, Mattress Safe

admits that this Court has jurisdiction over the action.         Any allegation not

expressly admitted is denied.
        Case 1:18-cv-02915-MHC Document 38 Filed 10/12/18 Page 2 of 7




      5.     Mattress Safe admits that venue in this Court is proper.

      6.     Mattress Safe admits that it is the owner, by assignment, of all right,

title, and interest in and to United States Patent No. 7,849,543 (“the ‘543 Patent”),

including the right to bring suit for patent infringement.

      7.     Mattress Safe admits that on June 15, 2018, it filed a complaint for

patent infringement and breach of contract in this Court. Mattress Safe admits that

it alleged Eaton breached a Settlement Agreement between the parties and that

Eaton infringed the ‘543 Patent. Any allegation not expressly admitted is denied.

      8.     Mattress Safe denies the allegations in paragraph 8.

                                      COUNT I

      9.     Mattress Safe incorporates by reference its responses to the

allegations in paragraphs 1 through 8, above.

      10.    Mattress Safe admits that it has asserted that Eaton infringes one or

more claims of the ‘543 Patent and that Eaton denies such infringement. Any

allegation not expressly admitted is denied.

      11.    Mattress Safe admits that there is a present and actual controversy

between Mattress Safe and Eaton. Any allegation not expressly admitted is denied.

      12.    Mattress Safe denies the allegations in paragraph 12.

      13.    Paragraph 13 states a legal conclusion, rather than allegations that


                                           2
        Case 1:18-cv-02915-MHC Document 38 Filed 10/12/18 Page 3 of 7




require a response. To the extent that a response is required, Mattress Safe denies

the allegations in paragraph 13.

                                     COUNT II

      14.    Mattress Safe incorporates by reference its responses to the

allegations in paragraphs 1 through 13, above.

      15.    Mattress Safe admits that it has asserted that Eaton infringes one or

more claims of the ‘543 Patent and that Eaton denies such infringement. Any

allegation not expressly admitted is denied.

      16.    Mattress Safe admits that there is a present and actual controversy

between Mattress Safe and Eaton. Any allegation not expressly admitted is denied.

      17.    Mattress Safe denies the allegations in paragraph 17.

      18.    Mattress Safe denies the allegations in paragraph 18.

      19.    Paragraph 19 states a legal conclusion, rather than allegations that

require a response. To the extent that a response is required, Mattress Safe denies

the allegations in paragraph 19.

                       FIRST AFFIRMATIVE DEFENSE

            Eaton fails to state a claim upon which relief can be granted.

                     SECOND AFFIRMATIVE DEFENSE

   Eaton is contractually barred from challenging the validity of the ‘543 Patent.


                                          3
        Case 1:18-cv-02915-MHC Document 38 Filed 10/12/18 Page 4 of 7




                        THIRD AFFIRMATIVE DEFENSE

                  Eaton’s claims are barred by the doctrine of laches.

                       FOURTH AFFIRMATIVE DEFENSE

           Eaton’s claims are barred by the doctrine of equitable estoppel.

                        FIFTH AFFIRMATIVE DEFENSE

            Eaton’s claims are barred by the doctrine of unclean hands.



                              PRAYER FOR RELIEF

      WHEREFORE, Mattress Safe prays, in addition to the relief requested in its

Complaint in this matter, that the Court enter judgment in its favor and against

Eaton as follows:

      A.       That the Court enter judgment that Eaton infringed and continues to

infringe the ‘543 Patent;

      B.       That the Court enter judgment that the ‘543 Patent is valid and

enforceable;

      C.       That Eaton be ordered to pay damages adequate to compensate

Mattress Safe for its acts of infringement, pursuant to 35 U.S.C. § 284;

      D.       That Eaton be ordered to pay Mattress Safe’s attorneys’ fees incurred

in defending the validity of the ‘543 Patent as a result of Eaton’s breach of the


                                           4
           Case 1:18-cv-02915-MHC Document 38 Filed 10/12/18 Page 5 of 7




Settlement Agreement;

      E.       That the Court find Eaton’s infringement willful or in bad faith, and

award Mattress Safe treble damages, pursuant to 35 U.S.C. § 284;

      F.       That the Court find that this case is exceptional and award Mattress

Safe its reasonable attorneys’ fees pursuant to 35 U.S.C. § 285 for Round I, Round

II, and/or Round III, all of which were precipitated by Eaton’s willful patent

infringement;

      G.       That Eaton, its officers, agents, employees, and those acting in privity

with them, be permanently enjoined from further infringement, contributory

infringement, and/or inducing infringement of the ‘543 Patent, pursuant to 35

U.S.C. § 283;

      H.       That Eaton be ordered to pay prejudgment and post-judgment interest;

      I.       That Eaton be ordered to pay all costs associated with this action; and

      J.       That Mattress Safe be granted such other and additional relief as the

Court deems just, equitable, and proper.




                                           5
        Case 1:18-cv-02915-MHC Document 38 Filed 10/12/18 Page 6 of 7




                            DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Mattress Safe Corporation demands a trial

by jury of all issues triable of right by a jury.

       This 12th day of October, 2018.

                                          Respectfully submitted,

                                          /s/ Cynthia J. Lee

                                          Cynthia J. Lee
                                          cynthia.lee@thomashorstemeyer.com
                                          Georgia Bar No. 442999
                                          Wesley A. Roberts
                                          wesley.roberts@thomashorstemeyer.com
                                          Georgia Bar No. 867277
                                          THOMAS HORSTEMEYER L.L.P.
                                          3200 Windy Hill Rd SE, Suite 1600E
                                          Atlanta, Georgia 30339
                                          Telephone: (770) 933-9500
                                          Facsimile: (770) 951-0933

                                          Attorneys for Mattress Safe Inc.




                                             6
        Case 1:18-cv-02915-MHC Document 38 Filed 10/12/18 Page 7 of 7




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

MATTRESS SAFE, INC.,
      Plaintiff,                              Civil Action File No.:
v.                                            1:18-CV-02915-MHC
J. T. EATON & CO., INC.,
                                              JURY TRIAL DEMANDED
      Defendant.


                         CERTIFICATE OF SERVICE

      I hereby certify that on October 12, 2018, I electronically filed the foregoing

with the Clerk of the Court for the United States District Court for the Northern

District of Georgia by using the CM/ECF system. I certify that all participants in

the case are registered CM/ECF users and that service will be accomplished by the

CM/ECF system.

                                       s/Wesley A. Roberts




                                         7
